DETAILED ACTION
	The Response filed 20 June 2022 has been entered.  Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims being allowable have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 11-18 are objected to (wherein claims 12-17 inherit their objections due to their dependencies) because of the following informalities:  
In claim 11, line 8, the period (.) after “travels” should be deleted.
In claim 18, line 5, it is suggested that “the internal wall of the pipe” be changed to --an internal wall of the pipe-- because there isn’t an antecedent basis for the structure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (KR 101191394) in view of Pass (FR 225973).
Regarding claim 1, Wang discloses in Figs. 3-7 a pipe isolation device, comprising: 
a control bar head 130; 
a first sealing head 150 having a first seal element 152, and a first portion 151 of a second sliding engagement 151, 161;
a second sealing head 160 having a second seal element 162 and a second portion 161 of the second sliding engagement 151, 161, the first and the second portions 151, 161 of the second sliding engagement 151, 161 permitting the second sealing head 160 to slide relative to the first sealing head 150 along a second fixed path and traverse the right angle to gain access to the interior space of the pipe 1.
Wang lacks the control bar head having a first portion of a first sliding engagement, the first sealing head having a second portion of the first sliding engagement, and the first and second portions of the first sliding engagement permitting the first sealing head to slide relative to the control bar head along a first fixed path and traverse a right angle to gain access to an interior space of a pipe.
Pass teaches in Figs. 1-6 a pipe isolation device, comprising: a control bar head 30 having a first portion 28 of a first sliding engagement 28, 26; a first sealing head 10 having a first seal element 16, a second portion 26 of the first sliding engagement 28, 26, the first and second portions 28, 26 of the first sliding engagement 28, 26 permitting the first sealing head 10 to slide relative to the control bar head 30 along a first fixed path and traverse a right angle to gain access to an interior space of a pipe 34;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar head and the first sealing head disclosed by Wang so that they respectively comprise first and second portions of a first sliding engagement that allows the first sealing head to slide relative to the control bar head along a set path as the first sealing head is directed into its sealing position inside the pipe, as Pass teaches, to ensure that the first sealing head is properly aligned in the pipe for proper, consistent sealing around the first sealing head, as opposed to the pivoting first sealing head disclosed by Wang.  The first sealing head taught by Pass slides into the horizontal section of pipe that the device is intended to selectively seal/block, so the seal formed by the circumferential seal on the first sealing head is consistent and even the entire time the first sealing head is slid into said horizontal section of pipe, whereas the first sealing head in Wang pivots into its fully set position in said horizontal section of pipe, which results in portions of the circumferential seal contacting the interior wall of said horizontal section of pipe before other portions of the circumferential seal.
Regarding claim 2, Pass teaches in Figs. 1-6 that the first sliding engagement 28, 26 is configured to permit the first sealing head 10 to slide along the first fixed path from a first retracted position to a first set position to traverse the right angle, and Wang discloses in Figs. 4-8 that the second sliding engagement 151, 161 is configured to permit the second sealing head 160 to slide along the second fixed path from a second retracted position to a second set position to traverse the right angle.  
Regarding claim 3, Pass teaches in Figs. 1-6 that the first portion 28 of the first sliding engagement 28, 26 comprises a first guide track 28, and the second portion 26 of the first sliding engagement 28, 26 comprises a first guide member 26 slidably connected together with the first guide track 28, and Wang discloses in Figs. 3-7 that the first portion 151 of the second sliding engagement 151, 161 comprises a second guide member 151, and the second portion 161 of the second sliding engagement 151, 161 comprises a second guide track 161 slidably connected together with the second guide member 151.  Wang lacks the first portion of the second sliding engagement being a guide track and the second portion of the second sliding engagement being a guide member, which is a reversal of the parts disclosed by Wang.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the guide member and guide track formed by the first and second portions, respectively, of the second sliding engagement disclosed by Wang so that said first portion and second portions form the guide track and guide member, respectively, as an obvious reversal of parts that doesn’t change the function of the device (MPEP 2144.04(VI)(A)).
Regarding claim 4, Wang discloses in Figs. 3-7 that the first sealing head 150 in the first retracted position and the second sealing head 160 in the second retracted position are in a fully retracted position (Fig. 3) where the first sealing head 150 and the second sealing head 160 have an in-line orientation with the control bar head 130, and wherein the first sealing head 150 in the first set position and the second sealing head 160 in the second set position are in a fully set position (Fig. 6) where the first sealing head 150 and the second sealing head 160 have a concentric orientation with one another.  
Regarding claim 5, Wang discloses in Figs. 3-7 that a horizontal axis extends through the first sealing head 150 and the second sealing head 160 in a fully set position (Fig. 6) where the first and second sealing heads 150, 160 are in their respective set positions.  Pass teaches in in Figs. 1-6 that a horizontal axis extends through the first sealing head 10 in a fully set position wherein the first sealing head 10 is in its set position, and wherein the first guide track 28 is at an acute angle with the horizontal axis when the first sealing head 10 is in the fully set position.  
Wang is silent with regard to the angle of the second guide track, including whether the second guide track is at an acute angle with the horizontal axis when the second sealing head is in the fully set position.  However, it would have been obvious to one having ordinary skill in the art to incorporate the same acute angle in the first guide track taught by Pass for the second guide track disclosed by Wang to facilitate a similar, effective sliding movement of the second sealing head into the pipe as the first sliding movement taught by Pass.
Regarding claim 10, Wang discloses in Figs. 3-7 that the first seal element 152 is disposed along a first outer perimeter of the first sealing head 150 to form a first circumferential seal element 152, and wherein the second seal element 162 is disposed along a second outer perimeter of the second sealing head 160 to form a second circumferential seal element 162.
Regarding claim 19, Wang discloses in Figs. 3-7 a pipe isolation device, comprising: 
a control bar head 130; Page 6PATENT App. Ser. No.: 17/271,803 Atty. Dkt. No.: TEAM/0015USP PS Ref. No.: 3121.126162 
a first sealing head 150 and a second sealing head 160 positionable between a fully retracted position (Fig. 3) and a fully set position (Fig. 6), and wherein the first sealing head 150 and the second sealing head 160 have an in-line orientation with the control bar head 130 in the fully retracted position (Fig. 3) and have a concentric orientation with one another in the fully set position (Fig. 6); 
a second sliding engagement 151, 161 slidably connecting the second sealing head 160 to the first sealing head 150; and 
wherein the second sliding engagement 151, 161 are configured to slide the first sealing head 150 and the second sealing head 160 from the fully retracted position (Fig. 3) to the fully set position (Fig. 6) during a linear travel of the control bar head 130.
Wang lacks a first sliding engagement slidably connecting the first sealing head to the control bar head; wherein the first sliding engagement is configured to slide the first and second sealing heads from the linear travel between the fully retracted position and the fully set position.
Pass teaches in Figs. 1-6 a pipe isolation device, comprising: a first sliding engagement 28, 26 slidably connecting the first sealing head 10 to the control bar head 30; wherein the first sliding engagement 28, 26 configured to slide the first sealing head 10, from the linear travel between the fully retracted position and the fully set position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control bar head and the first sealing head disclosed by Wang so that they respectively comprise first and second portions of a first sliding engagement that allows the first sealing head to slide relative to the control bar head along a set path as the first sealing head is directed into its sealing position inside the pipe, as Pass teaches, to ensure that the first sealing head is properly aligned in the pipe for proper, consistent sealing around the first sealing head, as opposed to the pivoting first sealing head disclosed by Wang.  The first sealing head taught by Pass slides into the horizontal section of pipe that the device is intended to selectively seal/block, so the seal formed by the circumferential seal on the first sealing head is consistent and even the entire time the first sealing head is slid into said horizontal section of pipe, whereas the first sealing head in Wang pivots into its fully set position in said horizontal section of pipe, which results in portions of the circumferential seal contacting the interior wall of said horizontal section of pipe before other portions of the circumferential seal.
Allowable Subject Matter
Claims 11-18 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 6-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: 
regarding claim 6, locking mechanisms configured to selectively lock and unlock the first and second sealing heads, respectively, in their retracted positions;
regarding claim 11, locking the first and second sealing heads in the fully retracted position with a locking mechanism that is releasable to permit the first and second sealing heads to move to the fully set position; and
regarding claim 20, a locking mechanism configured to lock at least one of the sealing heads in their retracted position and to unlock at least one of the sealing heads in response to an applied force.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753